Third District Court of Appeal
                               State of Florida

                           Opinion filed April 19, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-2328
                         Lower Tribunal No. 16-10409
                             ________________


                       Babylon International, Inc.,
                                    Petitioner,

                                        vs.

                                City of Miami,
                                   Respondent.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Migna Sanchez-Llorens, Judge.

     Bilzin Sumberg Baena Price & Axelrod LLP, and Jose M. Ferrer and
Yasmin Fernandez-Acuña, for petitioner.

       Victoria Méndez, City Attorney, and John A. Greco, Deputy City Attorney,
for respondent.


Before SUAREZ, C.J., and ROTHENBERG and LAGOA, JJ.

      PER CURIAM.
      Babylon International, Inc. (“Babylon”) seeks certiorari review of the trial

court’s order denying Babylon’s amended emergency motion for writ of

mandamus, in which Babylon sought to compel the City of Miami (“City”) to issue

a demolition permit. As Babylon did not possess a clear legal right to the issuance

of a demolition permit by the City, see De Groot v. Sheffield, 95 So. 2d 912, 916

(Fla. 1957) (holding that mandamus is a “proceeding to enforce a clear legal right

to the performance of a clear legal duty”), there was no departure from the

essential requirements of law. See Holmes Reg’l Med. Ctr. v. Dumigan, 151 So.

3d 1283 (Fla. 5th DCA 2014) (stating that a petitioner must establish, among other

things, a departure from the essential requirements of law to obtain certiorari

relief). Accordingly, we deny Babylon’s petition for writ of certiorari.

      Denied.




                                         2